Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and the species of Fig. 3 and 13 in the reply filed on 12/29/20 is acknowledged.
Claims 10, 11, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hama (US 5525159).
Regarding claim 5, Hama teaches in Fig. 1 a plasma processing apparatus comprising: a processing vessel (container 12 det. desc. para. 2); a placing table (work table 22 det desc para. 3), serving as a lower electrode (powered by RF source 46, Fig. 1 det desc para. 3), disposed within the processing vessel (Fig. 1); an upper electrode (induction/antenna electrode det desc para. 19 above 22 Fig. 1) serving as a facing electrode of the placing table (102 faces down towards the direction of 22, Fig. 1); a plasma processor (HF power 112 det desc para. 21) configured to form plasma from a gas within the processing vessel by supplying a high frequency power to at least one of the placing table or the upper electrode (supplied to 102 and generates plasma inside 12 to process the wafer det desc para 27), and configured to process a processing target object on the placing table with the plasma (det desc para. 2); a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20050236377) in view of Hama (US 5525159).
Regarding claim 1, Hoffman teaches in Fig. 1 a plasma processing apparatus comprising: a processing vessel (reactor chamber 100 [0024]); a placing table (support 105 [0024]), serving as a lower electrode (powered by RF 200, Fig. 1, opposite top electrode 125 [0070]), disposed within the processing vessel (Fig. 1); an upper electrode (125 [0024]) serving as a facing electrode of the placing table (Fig. 1 [0024 0070]); a plasma processor (Rf generator 150 [0024] Fig. 1) configured to form a gas within the processing vessel into plasma by supplying a high frequency power to at least one of the placing table or 
Regarding claim 2, Hoffman in view of Hama, teaches the plasma processing apparatus of Claim 1, wherein the low-dew point gas is an inert gas or dry air (N2 as mentioned in claim 1 and used by the applicant).
Regarding claim 3, Hoffman in view of Hama, teaches the plasma processing apparatus of Claim 1, wherein the gas supply controls a flow rate of the low-dew point gas such that a pressure within the space surrounded by the cover member and the upper electrode becomes a positive pressure (the Hama 
Regarding claim 4, Hoffman in view of Hama, teaches the plasma processing apparatus of Claim 1, further comprising: an exhaust device configured to exhaust a gas within the space surrounded by the cover member and the upper electrode (it would have been obvious to modify Hoffman with the Hama exhaust device 138, det desc. para. 31, exhausting the said head space surrounded by the cover and electrode to prevent large damaging load caused by the pressure difference det desc. para. 31), wherein the gas supply starts a supply of the low-dew point gas after a pressure within the space surrounded by the cover member and the upper electrode becomes equal to or less than a preset pressure (it is noted that recites an intended use operation, MPEP 2114; the Hama based system sets a predetermined pressure range in 18, det desc para. 23 and supplies N2, det. desc. para 31).
Regarding claim 6, Hoffman in view of Hama, teaches the plasma processing apparatus of Claim 1, further comprising: a hollow conductive member (inner cylindrical conductor 140 [0030]) disposed within the cover member (Fig. 1, inside the 135 part of the cover) and configured to guide the high frequency power from the plasma processor to the upper electrode ([0031, 0077] Fig. 1), wherein a through hole is formed at a sidewall of the conductive member (the bottom side wall of 140 flares open, Fig. 1), and a space within the cover member and an internal space of the conductive member communicate with each other through the through hole (Fig. 1, space inside 176 which is inside 175 communicates with inside of 140 through the flared opening).
Regarding claim 12, Hoffman in view of Hama, teaches the plasma processing apparatus of Claim 1, further comprising: a temperature controller (the coolant fluid source, Fig. 1, it would be obvious that the coolant source has some form of cooling mechanism/control to keep the fluid cool) provided at an outside of the cover member (Fig. 1) and configured to control the temperature of the coolant (as discussed); and a pipeline (173 coolant line [0032]) a part of which is disposed within the cover member (Fig. 1) and a part of which is disposed at an outside of the cover member (Fig. 1), the pipeline being configured to supply the coolant having the temperature controlled by the temperature controller into the cooler (Fig. 1, 173 sends coolant from the source to 174), wherein the pipeline is fixed to a sidewall of the cover member (Fig. 1, edge of 147 which forms an upper lateral side wall of the cover (combined 135 + .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20050236377) in view of Hama (US 5525159) as applied to claim 1 and further in view of Kasai (US 20070175396).
Regarding claim 8, Hoffman in view of Hama teaches the plasma processing apparatus of Claim 1, further comprising: a conductive member (conductive cylinder 176 [0031]) disposed within the cover member (Fig. 1) and configured to guide the high frequency power from the plasma processor to the upper electrode ([0031 0046 0047]); but does not teach a heater configured to cover a part of the conductive member and heat the conductive member, however Kasai teaches a heater (heater 17 [0071]) configured to cover a part of the conductive member (covers a top part of 10a which conducts power from HF 47 [0073]) and heat the conductive member (via heat conduction since heater 17 direct rests on 10a Fig. 1), it would be obvious to those skilled in the art at invention time to modify Hoffman with said elements in order to provide additional heating efficiency for processes that require heat so that a constant temperature is achieved in a short time [0088]. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) as applied to claim 5 and further in view of Kasai (US 20070175396).
Regarding claim 9, Hama teaches the plasma processing apparatus of Claim 5, further comprising: a conductive member (the power line from 108 to 102, Fig. 1) disposed within the cover member (Fig. 1, inside 18) and configured to guide the high frequency power from the plasma processor to the upper electrode (Fig. 1, power is inductively coupled from 112 to 108 to the line to 102); but does not teach a heater configured to cover a part of the conductive member and heat the conductive member, however Kasai teaches a heater (heater 17 [0071]) configured to cover a part of the conductive member (covers a top part of 10a which conducts power from HF 47 [0073]) and heat the conductive member (via heat conduction since heater 17 direct rests on 10a Fig. 1), it would be obvious to those skilled in the art . 
Claim 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 5525159) as applied to claim 5 and further in view of Hoffman (US 20050236377).
Regarding claim 7, Hama teaches the plasma processing apparatus of Claim 5, but does not teach further comprising: a hollow conductive member disposed within the cover member and configured to guide the high frequency power from the plasma processor to the upper electrode, wherein a through hole is formed at a sidewall of the conductive member, and a space within the cover member and an internal space of the conductive member communicate with each other through the through hole, however Hoffman teaches a hollow conductive member (inner cylindrical conductor 140 [0030]) disposed within the cover member (Fig. 1, inside the 135 part of the cover) and configured to guide the high frequency power from the plasma processor to the upper electrode ([0031, 0077] Fig. 1), wherein a through hole is formed at a sidewall of the conductive member (the bottom side wall of 140 flares open, Fig. 1), and a space within the cover member and an internal space of the conductive member communicate with each other through the through hole (Fig. 1, space inside 176 which is inside 175 communicates with inside of 140 through the flared opening). It would be obvious to those skilled in the art at the time of the invention to modify Hama with said elements in order to provide a conduit for utilities that prevent utility lines from crossing large potential differences which would prevent unwanted electrical discharges potentially damaging the apparatus [0032].
Regarding claim 13, Hama teaches the plasma processing apparatus of Claim 5, further comprising: a temperature controller (temp adjust member 132 det desc para. 22) provided at an outside of the cover member (Fig. 1) and configured to control the temperature of the coolant (det desc para. 22); and a pipeline (124 tube det desc para. 22) a part of which is disposed within the cover member (Fig. 1) and a part of which is disposed at an outside of the cover member (Fig. 1), the pipeline being configured to supply the coolant having the temperature controlled by the temperature controller into the cooler (Fig. 1, 124 sends the cooled liquid from 132 to 122), but does not teach wherein the pipeline is fixed to a sidewall of the cover member with a member having electromagnetic shielding property and heat insulating property therebetween, However Hoffman teaches the pipeline is fixed to a sidewall of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/             Primary Examiner, Art Unit 1718